F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            FEB 11 2004
                                     TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 CHARLOTTE KEMPF,

           Plaintiff - Appellant,

 v.                                                        No. 03-1251

 CITY OF COLORADO SPRINGS,
 principal KOFI ANNAN, and agent
 JOSHUA KEMPF.

           Defendants - Appellees.


                              ORDER AND JUDGMENT           *




Before KELLY, BRISCOE,              and LUCERO, Circuit Judges.



          Charlotte Kempf, proceeding pro se, appeals from the district court’s

dismissal of her complaint for failure to state a claim and lack of subject matter

jurisdiction. We AFFIRM.

          Charlotte Kempf and her mother (“the Kempfs”) live on property in




      The case is unanimously ordered submitted without oral argument pursuant
      *

to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Colorado Springs, Colorado. Charlotte Kempf’s late father, Starr Kempf,

constructed an outdoor sculpture garden on the property that included wind

sculptures standing more than fifty feet high. The City of Colorado Springs (“the

City”) filed multiple zoning enforcement actions against the Kempfs. Pursuant to

one such action, the state court ordered the Kempfs to remove eight of the taller

sculptures from their property within ninety days. Charlotte Kempf claims to

have timely appealed the order, but before the appeal could be heard on the

merits, she asserts that Starr Kempf’s grandson, Joshua Kempf, removed some of

the sculptures himself.

      Charlotte Kempf then initiated this action, which she labels a counterclaim

and libel of review in admiralty, and which she describes as regarding false

claims in the original estate. Kempf alleged that the City and Joshua Kempf made

false claims against the estate, and that the claims led to the injunction to remove

the sculptures and the state court judgments against her. She also argues that the

City and Joshua Kempf are agents of Secretary General of the United Nations

Kofi Annan, and that Joshua Kempf is an agent of former Secretary of the

Treasury Paul O’Neill. She included Annan and O’Neill as defendants in her

original complaint on an agency theory. The district court dismissed the case for

failure to state a claim, and to the extent that Kempf sought review of state court

judgments, for lack of subject matter jurisdiction. Kempf appeals.


                                         -2-
      Because Kempf is pro se, we construe her complaint liberally. See Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). If we can reasonably read the

complaint “to state a valid claim on which the plaintiff could prevail, [the Court]

should do so despite the plaintiff’s failure to cite proper legal authority, her

confusion of various legal theories . . . or her unfamiliarity with pleading

requirements.” Id. However, it is not our role to be an advocate for a pro se

litigant. Id. We review a dismissal under Fed. R. Civ. P. 12(b)(6) de novo.

Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003). Thus, we accept

as true well-pleaded factual allegations and resolve all reasonable inferences in

the plaintiff’s favor. Id.

      Even construing Kempf’s complaint liberally and drawing all reasonable

inferences in her favor, we are unable to discern a claim upon which relief may be

granted. We agree with the district court’s finding that while the factual

allegations are fairly clear, the claims Kempf asserts on the basis of those

allegations are not legally cognizable. Moreover, Kempf apparently seeks review

of the state court decisions in the zoning enforcement actions. To the extent that

she does so, we lack subject matter jurisdiction. “[A] party losing in state court is

barred from seeking what in substance would be appellate review of the state

judgment in a United States district court, based on the losing party’s claim that

the state judgment itself violates the loser’s federal rights.” Johnson v. De


                                          -3-
Grandy, 512 U.S. 997, 1005–06 (1994). Thus, we conclude that the district court

properly dismissed all of Kempf’s claims against all defendants.

      We also agree that the district court’s decision to award costs to defendants

was proper.

      Accordingly, we AFFIRM.

                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                        -4-